                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

  JEREMIAH WALDROP et al.,                 )
                                           )
        Plaintiffs,                        )
                                           )
  v.                                       )                    No. 2:19-CV-00103-JRG-CRW
                                           )
  CITY OF JOHNSON CITY, TENNESSEE, et al., )
                                           )
        Defendants.                        )

                                                ORDER

          This matter is before the Court on Defendants’ Motion for Summary Judgment on Behalf

  of Lieutenant Kevin Peters, in His Individual Capacity [Doc. 17], Defendants’ Motion for

  Summary Judgment on Behalf of Sergeant Hodges, in His Individual Capacity [Doc. 20], and

  Plaintiffs’ Motion under Federal Rule of Civil Procedure 56(d) [Doc. 33]. In both motions for

  summary judgment, which Defendants filed before the commencement of discovery, Defendants

  argue that they are entitled to summary judgment “based on the defense of qualified immunity.”

  [Defs.’ Mots. Summ. J. at 1]. In response, Plaintiffs contend that summary judgment based on

  qualified immunity is improper without a full and fair opportunity for discovery between the

  parties. [Pls.’ Mot. at 2].

          The Sixth Circuit has recognized that “the defense of qualified immunity is a threshold

  question, which, if properly raised prior to discovery, the district court has a duty to address prior

  to discovery.” Skousen v. Brighton High Sch., 305 F.3d 520, 522 (6th Cir. 2002); see Vaughn v.

  U.S. Small Bus. Admin., 65 F.3d 1322, 1326 (6th Cir. 1995) (“The philosophical underpinning

  of the doctrine of qualified immunity is a desire to avoid ‘the substantial costs’ imposed on

  government, and society, by ‘subjecting officials to the risks of trial.’” (quoting Harlow v.




Case 2:19-cv-00103-JRG-CRW Document 61 Filed 08/03/20 Page 1 of 3 PageID #: 805
  Fitzgerald, 457 U.S. 800, 816 (1982))). The Sixth Circuit, however, has also recognized that

  qualified immunity involves “a fact-intensive analysis,” Peatross v. City of Memphis, 818 F.3d

  233, 244 n.6 (6th Cir. 2016), and because of its fact-intensive nature, it is typically unsuitable

  for deliberation unless the parties have first engaged in at least some discovery, see Wesley v.

  Campbell, 779 F.3d 421, 433–434 (6th Cir. 2015) (stating that “it is generally inappropriate” for

  a court to grant a motion to dismiss based on qualified immunity and that “the earliest possible

  point” at which a court should address qualified immunity “is usually summary judgment”

  (quotation omitted)); Evans-Marshall v. Bd. of Educ. of Tipp City Exempted Village Sch. Dist.,

  428 F.3d 223, 235 (6th Cir. 2005) (Sutton, J., concurring) (observing that “it [is] difficult for a

  defendant to claim qualified immunity on the pleadings before discovery” (citations omitted)).

         In any case, Defendants recently requested the opportunity to engage in “limited written

  discovery” over “sixty (60) days,” to supplement the record with discovery, and to “file a brief

  addressing the claims on the merits” within thirty days of completing discovery. [Defs.’ Notice,

  Doc. 46, at 2]. The Court has accommodated their request. [Order, Doc. 48, at 2]. Defendants’

  motions for summary judgment [Docs. 17 & 20] are therefore DENIED as moot. See EEOC

  v. OhioHealth Corp., No. 2:13–cv–780, 2014 WL 6679038, at *5 (S.D. Ohio Oct. 20, 2014) (“In

  light of the extension of the discovery completion date, and because defendant may conclude

  that the anticipated additional discovery will impact its pending motion for summary judgment,

  defendant’s Motion for Summary Judgment, ECF 32, is DISMISSED AS MOOT.”). Defendants

  have leave to renew their motions for summary judgment after the completion of discovery and

  before the expiration of the Court’s dispositive-motion deadline. See [Order at 2]. Plaintiffs’

  motion under Rule 56(d) [Doc. 33] is likewise DENIED as moot.




                                                  2

Case 2:19-cv-00103-JRG-CRW Document 61 Filed 08/03/20 Page 2 of 3 PageID #: 806
       So ordered.

       ENTER:


                                           s/J. RONNIE GREER
                                      UNITED STATES DISTRICT JUDGE




                                       3

Case 2:19-cv-00103-JRG-CRW Document 61 Filed 08/03/20 Page 3 of 3 PageID #: 807
